        Case 3:20-cv-00712-HTW-LGI Document 9 Filed 02/26/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF MISSISSIPPI,
                                 NORTHERN DIVISION

MISSISSIPPI CHILDREN’S HOME SERVICES,                                                PLAINTIFF
INC. d/b/a CANOPY CHILDREN’S SOLUTIONS

V.                                                     CIVIL ACTION NO. 3:20-cv-712-HTW-LGI

KANOPY HEALTHCARE PARTNERS, INC.                                                   DEFENDANT
d/b/a KANOPY HEALTHCARE SOLUTIONS


                           MOTION TO WITHDRAW AS COUNSEL


        COMES NOW Ray A. Young, Jr of the law firm Wise Carter Child & Caraway, P.A. and

files this his motion to withdraw as counsel of record for Mississippi Children’s Home Services,

Inc. d/b/a Canopy Children’s Solutions in the above-styled and numbered cause, and in support

would show unto the Court the following:

     1. Having accepted a position with another law firm, the undersigned will be leaving the law

        firm of Wise Carter Child & Caraway, P.A. effective March 3, 2021.

     2. Plaintiff will continue to be represented herein by D. Jason Childress and Henry F. Laird

        of the law firm Wise Carter Child & Caraway, P.A.

     3. Consistent with L. U. CIV. R. 83.1(b)(3) the undersigned has caused requisite notice to be

        given.

     4. Request is hereby made that the undersigned be permitted to withdraw from this matter.

        WHEREFORE, PREMISES CONSIDERED, Ray A. Young, Jr., respectfully requests that

the Court would make and enter its Order allowing his withdrawal as counsel of record for

Defendant in the above-styled and numbered cause and deeming him to be so withdrawn and to

have no further responsibilities in this proceeding.

        This the 26th day of February, 2021.

                                               Respectfully submitted,
       Case 3:20-cv-00712-HTW-LGI Document 9 Filed 02/26/21 Page 2 of 2



                                             RAY A. YOUNG, JR.

                                             By: /s/ Ray A. Young, Jr.

                                                 RAY A. YOUNG, JR. (MSB #105851)


OF COUNSEL:
D. Jason Childress (MSB No. 103678)
Henry F. Laird (MSB No. 1774)
Ray Young (MSB No. 105851)
WISE CARTER CHILD & CARAWAY, P.A.
401 East Capitol Street, Suite 600 (39201)
P.O. Box 651
Jackson, Mississippi 39205-0651
P: 601.968.5500
F: 601.968.5593
djc@wisecarter.com
hfl@wisecarter.com
ray@wisecarter.com
       Attorneys for Plaintiff, Mississippi Children’s
       Home Services, Inc. d/b/a Canopy Children’s
       Solutions




                                                2
